Citation Nr: 0107889	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  00-05 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1955 to 
December 1956.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision in which 
the RO denied service connection for bilateral hearing loss 
and tinnitus.  The veteran filed a timely notice of 
disagreement and his appeal has been perfected to the Board.


REMAND

The veteran and his representative contend that the veteran's 
current bilateral hearing loss and tinnitus are the result of 
acoustic trauma experienced while the veteran served as a 
tank crewmen in service.  Specifically, the veteran asserts 
that while serving as a tank gunner, he was repeatedly 
exposed to tank firing noise without hearing protection.  The 
veteran maintains that he "went on sick call" for the 
symptoms of hearing loss and ringing in the ears, and these 
symptoms have persisted and worsened since his discharge from 
service.

Following a complete review of the claims folder, the Board 
finds that further development is warranted to comply with 
the provisions of the Veterans Claims Assistance Act of 2000.  
The Veterans Claims Assistance Act of 2000 provides, in 
pertinent part, that a VA examination is necessary when there 
is insufficient medical evidence to decide a claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  Furthermore, VA must make reasonable 
efforts to obtain records (including private records) that 
the veteran sufficiently identifies, and must notify the 
veteran if unable to obtain the records sought.  Id

There is evidence of record that the veteran currently 
suffers bilateral hearing loss meeting VA regulatory 
requirements, as demonstrated by private treatment records in 
November 1997.  See 38 C.F.R. § 3.385 (2000).  Furthermore, 
the veteran has described current, persistent symptoms of 
ringing in the ears (although there is no current medical 
diagnosis of tinnitus).  There is also some evidence through 
his own contention and his military occupational specialty 
(MOS) as a tank crewman that the veteran may have been 
exposed to acoustic trauma (although there is no evidence of 
medical treatment for hearing loss or tinnitus in service).  
For service connection purposes, however, the question 
remains whether the veteran's in-service acoustic trauma, or 
any other in-service disease or injury, was the cause of his 
current bilateral hearing loss and tinnitus, as he claimed.  
Although the veteran stated his belief in the matter, as a 
layperson, the veteran is not competent to give a medical 
opinion concerning a current medical diagnosis of disability 
or its relation, if any, to service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).

As noted above, there are no medical opinions of record that 
support a relationship between the veteran's claimed 
bilateral hearing loss and tinnitus and any in-service injury 
or disease.  Therefore, inasmuch as there is insufficient 
medical evidence to decide the claim, the veteran should be 
afforded a VA examination.

Additionally, the Board observes that the veteran's service 
medical records were damaged by the 1973 fire at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  As 
the possibility exists that documents relating to the 
veteran's claim may have been lost in the fire, there is a 
heightened duty to assist the veteran under these 
circumstances.  See Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991).

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The veteran should be asked to 
identify any sources of information which 
would tend to show complaints, findings, 
treatment or diagnoses of a bilateral 
hearing loss and tinnitus, which have not 
been obtained to date, with special 
attention to medical treatment in service 
for hearing loss and tinnitus.  These 
sources may include private medical 
records showing treatment of the claimed 
disability, employment physical 
examinations, fellow service personnel 
statements, or personal testimony.  All 
information obtained should be associated 
with the claims folder.

2.  After associating with the claims 
folder all available records received 
pursuant to the development requested 
above, the veteran should be afforded an 
appropriate VA otolaryngological 
examination to determine the nature and 
etiology of any current bilateral hearing 
loss and tinnitus.  It is imperative that 
the physician who is designated to 
examine the veteran reviews the evidence 
in his claims folder, to include a 
complete copy of this REMAND.  All 
appropriate tests and studies should be 
conducted, and all clinical findings 
should be reported in detail.  Following 
examination, the physician should render 
an opinion as to whether it is at least 
as likely as not that the veteran's 
current bilateral hearing loss and/or 
tinnitus is in any way related to 
exposure to acoustic trauma during active 
military service, or whether it is due to 
other causes.  Prior to rendering such an 
opinion, the examiner should elicit from 
the veteran a detailed history of his ear 
and hearing problems, to include exposure 
to acoustic trauma during and after 
military service.  All examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, should be set forth 
in a typewritten report.

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
folder and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 has been completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

5.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the issues of entitlement 
to service connection for bilateral 
hearing loss and tinnitus, on the merits, 
in light of all applicable evidence of 
record and all pertinent legal authority, 
to include the recently amended/added 
statutory provisions pertaining to VA's 
duty to assist/notify a claimant.  The RO 
must provide adequate reasons and bases 
for all of its determinations, citing to 
all governing legal authority and 
precedent, and addressing all issues and 
concerns that are noted in this REMAND.

6.  If any benefit sought on appeal 
remains denied, both the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and given the opportunity to respond 
within the applicable time before the 
claims folder is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).




